Citation Nr: 0112248	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date, prior to April 16, 1992 
for a grant of service connection for schizophrenia. 

2.  Entitlement to an initial rating in excess of 50 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from July 1975 to 
June 1980.

This matter is brought to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.
After adjudicating other issues then pending on appeal, the 
Board in November 1999 remanded the case to the RO for 
further development.

The issue of entitlement to an initial rating in excess of 50 
percent for schizophrenia is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran did not appeal the November 1981 rating 
decision wherein the RO denied service connection for a 
psychiatric disability or the July 1985 rating decision 
wherein the RO declined to reopen the claim.

2.  The veteran did not appeal the decision of March 11, 
1992, wherein the Board denied service connection for an 
acquired psychiatric disability including post-traumatic 
stress disorder.

3.  In a May 14, 1997 decision, the Board granted service 
connection for schizophrenia.

4.  In June 1999 the RO issued a rating decision implementing 
the Board's grant, and such decision reflected schizophrenia 
as service-connected effective April 16, 1992, coinciding 
with the date of receipt of the veteran's application to 
reopen the claim pending from April 18, 1991.


CONCLUSION OF LAW

The criteria for an effective date, retroactive to April 18, 
1991, for a grant of service connection for schizophrenia 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO received the veteran's initial VA benefit application 
for service connection for a nervous disorder in October 
1980.  The RO denied the claim in November 1981, after it 
reviewed service medical records and interpreted them as 
showing a personality disorder.  The RO sent notice in 
November 1981 to the veteran at his address of record.  He 
filed his next claim with VA seeking service connection for a 
nervous disorder in August 1984, but he did not respond after 
the RO returned his letter for signature and asked for 
additional evidence. 

At a RO hearing in 1984 on another matter, the veteran did 
add comments regarding his psychiatric disorder on direct 
questioning (Transcript at 18).  The record was supplemented 
with a report of his psychiatric evaluation early in 1984.  
The RO in February 1985 declined to reopen the claim and sent 
the veteran notice of the determination.  He sought to reopen 
the claim in April 1985 with VA records showing recent 
hospitalization for major depression and passive aggressive 
personality. and the RO in August 1985 advised him of the 
prior denial of his claim.  Another VA report later in 1985 
shows hospitalization for major depression and substance 
abuse.  At a hearing on another matter the veteran said he 
received Social Security Administration (SSA) disability 
benefits, but when asked, he did not identify the disabling 
condition.  He said only that it was based on their records 
(Transcript at 2-3).  He added a social service report from 
1984 noting his statement of mental problems.

In February 1987 the veteran wrote that he wished to appeal 
the denial of service connection for a nervous condition.  
The RO in November 1987 declined to reopen the claim after it 
reviewed additional VA and non-VA medical records.  The 
record contained an October 1987 report from a VA physician 
on the psychiatry service who opined, in essence, the veteran 
had schizophrenia that was initially manifested in service 
and that the conclusion otherwise in service was clearly 
wrong.  The physician said this was determined from a review 
of the record and interview of the veteran and his spouse.  
The Board in March 1989 remanded the case to obtain 
additional service medical records and have a psychiatry 
examiner opine on the relationship between his current mental 
state and active military service.

The record shows that additional service records were located 
but the specific content was not determined.  The reported 
noted only medical and dental records were sent to the RO and 
that records were sent previously late in 1980.  A psychiatry 
examiner in 1989 reported the diagnosis of PTSD and said the 
stress was harassment resulting from interracial marriage.  
The examiner found that it was difficult to support either a 
diagnosis of personality disorder or paranoid schizophrenia.  
The veteran said VA had treated him for nerves since 1981.  

The same examiner in 1990 reported PTSD and said the stress 
was harassment by supervisors in the military leading to a 
premature separation from the Army.  He added RO hearing 
testimony and other VA records from the early 1980's that did 
not include a psychiatric diagnosis.  Also received was a 
report of VA hospitalization in 1987 showing psychiatric 
diagnoses were substance abuse and passive dependent traits.  
The report of VA hospitalization from July to August 1989 
that coincided with the 1989 psychiatric evaluation shows the 
psychiatric diagnoses were paranoid type schizophrenia and 
passive aggressive personality.  Reports of VA 
hospitalization in 1983 and 1990 also showed no psychiatric 
diagnosis other than a reference in 1990 to a history of 
schizophrenia.

The appellant appeared at a Board hearing in 1991 and 
submitted additional records.  Thereafter, the Board received 
an opinion from an independent medical expert (IME).  

The IME considered the observations made on a mental status 
examination in service in 1980 and noted, in essence, that 
the pertinent records contained no other data.  The IME noted 
VA examinations and hospitalization reports through 1990 
documented well a drug abuse history, that the 1980 mental 
status examination was likely not reflective of bonafide 
major psychiatric illness, and that the PTSD diagnosis was 
without psychiatric merit as to the alleged stressor.  The 
examiner noted the VA opinion from 1987 of schizophrenia in 
service, but opined that the veteran did not exhibit such 
signs as the VA examiner had proposed.  The IME opined the 
veteran's psychiatric illnesses were likely associated with 
polysubstance abuse history and that he was not now 
experiencing a paranoid schizophrenic condition specifically 
or major mental illness.  The IME opined the veteran likely 
had a chronic personality disorder and may have had a 
paranoid disorder linked to substance abuse that led to a 
diagnosis of schizophrenia in 1989.

The Board reviewed this record when it issued a decision in 
March 1992 wherein it denied service connection for a chronic 
acquired psychiatric disability including PTSD.  The veteran 
sought to reopen the claim in correspondence received at the 
RO on April 16, 1992.  Therein he reported VA hospitalized 
him in January 1992.  The RO informed him that he was advised 
of this determination on March 11, 1992, and that he must 
submit new and material evidence.  

Thereafter the record was supplemented with a 1989 letter to 
the veteran from a VA psychiatrist who said he did not detect 
signs of schizophrenia, but acknowledged the veteran said 
other professionals had given him the diagnosis.  The 
physician, in essence, opined that his service experience 
worsened his paranoia if information the veteran presented in 
a letter had any semblance of the truth. 

VA records showed inadequate personality disorder was the 
impression from a psychological assessment during VA 
hospitalization.  The summary of this admission that began on 
September 5, 1991 shows the principal diagnosis was 
schizophrenic disorder.  Readmissions in October 1991 and 
January 1992 showed diagnoses of schizoaffective disorder and 
schizophrenia.  Earlier outpatient reports were received that 
noted the schizophrenia diagnosis on April 18, 1991.  This 
record was received in October 1992.


Thereafter, other VA reports in 1992 continued the diagnosis 
of schizophrenia.  A VA psychiatrist reported late in 1992 
that the veteran may have been misdiagnosed in military 
service.  Another psychiatrist felt it very likely that he 
had developed the disorder while in service.  In a 1993 
letter, members of the psychology service expressed their 
impressions that the veteran's recollections of experiences 
in military service were truthful.  

The Board in June 1995 reviewed this record and found that 
the veteran had submitted new and material evidence.  The 
Board remanded the matter for treatment records since 1992, 
which the RO obtained, and de novo adjudication.  The Board 
reviewed the matter again in May 1997, and granted service 
connection for schizophrenia.  

The RO in June 1997 implemented the Board decision when it 
assigned an April 16, 1992 effective date for service 
connection and a 10 percent rating.  The RO in July 1997 
notified the veteran of the determination, and received his 
notice of disagreement with the effective date, although no 
specific date was mentioned.  He specified an October 7, 1987 
effective date in his appeal to the Board. 

After the Board remand in 1999, the RO obtained SSA records 
that showed the veteran was found disabled from 
schizophrenic, paranoid and other functional psychotic 
disorders in a 1986 decision.  The record included a 
psychiatry examination in 1986 that found paranoid disorder 
and personality disorder, and VA records from psychiatric 
hospitalization in mid 1985 for major depression and 
substance abuse.  

At a RO hearing, the veteran argued that the 1987 VA 
psychiatry opinion of misdiagnosis should have been enough to 
grant service connection (Transcript at 1-2).  Essentially 
the same argument was made in the April 2001 informal hearing 
presentation.


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.



Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.





(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation.  Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board has reviewed the record in light of the decision in 
Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the precedent in Stegall, as applied to the facts 
of this appeal, it is the opinion of the Board that the case 
should not again be remanded for further action and that it 
should be decided on the merits.  There is no argument that 
pertinent evidence was not obtained.  The argument is framed 
in the interpretation of existing evidence.  

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400 and provide 
generally that the effective date for disability compensation 
based on service connection in a reopened claim shall be the 
later of the date of claim or the date entitlement arose.  

The basis for the April 1992 effective date selected by the 
RO is readily apparent from the record.  Noteworthy is that 
the veteran did not seek to challenge the 1992 Board decision 
and the record does not include any correspondence directed 
to the Board in contemplation of a motion for reconsideration 
or clear and unmistakable error (CUE) in the March 1992 Board 
decision that subsumed the November 1987 RO determination.  
The veteran identified records specific to the claim when he 
corresponded with the RO in April 1992 regarding his 
intention to reopen his claim.  

Regarding the specificity need to sustain a valid claim of 
CUE, the Board would point out that the provisions of 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1403 pertain to what 
constitutes CUE and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

This information is being provided to the veteran although 
the Board recognizes that a motion to reverse or revise the 
March 1992 Board decision based on CUE has not, as yet, been 
presented.

The Board finds that the record does not disclose any basis 
for rendering the 1970 decision nonfinal in the absence of 
CUE on account of grave procedural error, or to apply the 
doctrine of equitable tolling.  There are currently two 
statutorily authorized means to obtain reevaluation of a 
final VA benefit decision through CUE or submission of new 
and material evidence.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that: 

Not only do we believe that Hayre does not require 
that a "garden variety" breach of VA's duty to 
assist, in the development of a claim that is well 
grounded, be construed as tolling the finality of 
an underlying RO decision, but we also believe that 
it would be unwise for this Court to extend Hayre 
to encompass such a duty-to-assist violation.  At 
some point, there is a need for finality within the 
VA claims adjudication process; thus, the tolling 
of finality should be reserved for instances of 
"grave procedural error"--error that may deprive a 
claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  

In Hayre the vitiating error was failure to assist in 
obtaining specifically requested service medical records and 
failure to provide the claimant with notice explaining the 
deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand.  

Nor does the Board need to discuss equitable tolling which is 
another potential means of obtaining such review as discussed 
in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), as the 
facts do not warrant its application.  As for the SSA records 
there is no argument these would have influenced the 1992 
Board decision or that the failure to obtain them constitutes 
grave procedural error.  See, for example, Woods v. Gober, 14 
Vet. App. 214, 222-23 (2000) and Dixon v. Gober, 14 Vet. App. 
168, 173 (2000).  

Thus there is no reasonable support for the October 1987 
effective date since it is based essentially on a difference 
of opinion as to the weight that should have been accorded to 
a VA physician's statement rather than CUE.  As noted 
previously, the Board had asked for an IME opinion regarding 
the characterization of the recorded findings in service and 
thereafter.  It was not necessarily the diagnosis but, in 
essence, the interpretation of evidence in the record.  

In the Board's opinion, however, there is evidence earlier 
than April 1992 in the claims folder pertinent to a reopened 
claim.  After the Board in 1992 reviewed the record and 
advised the veteran of the basis for the denial of his claim, 
the veteran directed correspondence to the RO that identified 
earlier pertinent records.  It was not until October 1992 
that the additional evidence was received at the RO.  

In view of the evidence, the Board is able to find that the 
effective date for service connection should not coincide 
with the correspondence in April 1992.  This is not the 
pertinent date of claim for effective date purposes.  It is 
correct that on receipt of the veteran's correspondence in 
1992 the claim was continuously prosecuted culminating with 
the favorable Board decision in May 1997 that in essence 
relied on the benefit of the doubt rule to find in favor of 
the veteran on the question of service connection.  The 
record as noted previously does not support an effective date 
in 1987, but reasonably does allow for an earlier date than 
currently assigned.  

There is evidence of treatment in April 1991 that may 
reasonably be construed as an informal claim within the year 
preceding the formal application to reopen in April 1992 to 
allow for an earlier effective date.  38 C.F.R. § 3.157.  
There is a reference at that time to schizophrenia and it 
appears to be the earliest pertinent evidence not considered 
by the Board directed to the matter at issue, and it 
obviously provides evidence of the intention to reopen the 
claim.  Thereafter, VA medical reports not previously 
considered showed psychosis, the disability at issue, that 
was felt to have had its inception in service based upon VA 
medical review late in 1992.  

The pertinent determination is when the application to reopen 
was received, and an informal claim appears from the record 
in April 1991 to establish a pending claim at the time.  See 
VAOPGCPREC 12-95.  Consequently, the record does allow for an 
earlier effective date for VA compensation in this case based 
upon a liberal reading of the regulations and the stated 
intention that the regulations be construed to provide the 
maximum possible benefit.  

The additional evidence constituted a chain of communications 
or actions contemplated by 38 C.F.R. §§ 3.157 and 3.160 to 
establish an informal claim based on evidence not previously 
considered but dated within a year of the formal application 
to reopen in April 1992.  Therefore, the appropriate 
effective date for service connection is in April 1991, and 
compensation would be properly paid from the following month.  
38 U.S.C.A. § 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  


ORDER

Entitlement to an effective date, retroactive to April 18, 
1991, for service connection of schizophrenia is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board had referred to the RO the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  In the same decision, the Board had remanded the 
issue of an initial rating for schizophrenia greater than 50 
percent.  The RO appears to have overlooked this issue.  The 
representative argues that the issues are intertwined and 
also asks for a comprehensive examination.   

The veteran's claim for a TDIU is a pending claim, as it has 
not been adjudicated.  And, the Board finds the claim 
inextricably intertwined with the claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996).  The veteran's service-connected PTSD is currently 
rated 50 percent and he is presumed to be seeking the maximum 
evaluation.  Each basis of entitlement, schedular or TDIU, 
may provide a 100 percent rating.  The claim for a TDIU must 
be fully developed as discussed in Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); Vettese v. Brown, 7 Vet. App. 31, 35 
(1994). 

As for the initial rating, the record shows that after the 
1999 remand, the RO obtained VA records that showed several 
recent psychiatric hospitalizations had occurred through 
2000.  Thus, the request for an examination appears 
reasonable in view of the record.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for increase in the initial 
schedular rating to include a TDIU.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that the duty to assist a 
veteran includes conducting a thorough evaluation so that the 
decision will be a fully informed one.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
psychiatric disability.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Regardless of the response from the 
veteran, the RO should obtain copies of 
all outstanding VA treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  After review of the evidence 
currently of record regarding the 
veteran's claim for SSA disability 
benefits, the RO should contact the 
veteran to ascertain if SSA has completed 
any additional review of his claim.  If 
so, the RO should request from the SSA 
copies of all additional medical records 
identified by the veteran to the extent 
they are not VA medical records.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO arrange for a VA special 
psychiatric examination of the veteran to 
determine the current extent of severity 
of schizophrenia.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should conduct any tests 
deemed necessary.  The examiner should 
identify all of the veteran's psychiatric 
symptoms or manifestations and offer an 
opinion as to how each symptom or 
manifestation affects, and to what 
extent, his reliability, flexibility and 
efficiency levels, and, in general, his 
social and industrial adaptability.  

If the veteran is found to have other 
psychiatric disorders, the manifestations 
and resultant impairment resulting from 
that condition should be dissociated from 
the service-connected schizophrenia to 
the extent possible.  The examiner should 
also assign a numerical score under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual of Mental Disorders.  

It is imperative that the physician 
explain the meaning of the numerical 
score assigned, in terms of social and 
industrial impairment, and account for 
any differences in pertinent terminology 
that occurred as a result of the 
regulatory changes effective November 7, 
1996.  The examiner must express an 
opinion as to the impact of schizophrenia 
on the veteran's ability to obtain and 
retain employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.





Moreover, the governing regulations 
provide that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issue of entitlement to a 
TDIU in accordance with the holdings in 
Friscia and Vettese, and readjudicate the 
issue of an initial rating for 
schizophrenia in excess of 50 percent in 
accordance with the applicable criteria, 
including consideration of the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.16(a)(b) 
(2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



